EXHIBIT 10.37
 
THIRD AMENDMENT TO LEASE




THIS THIRD AMENDMENT TO LEASE (the “Amendment”) dated this 15th of June, 2012
amends that certain Lease dated July 24, 2007 and amended on November 4, 2008
and on March 2, 2012 by and between BIOLIFE SOLUTIONS, INC. (“Tenant”) and MONTE
VILLA FARMS LLC (“Landlord”) (the “Lease”) in the project known as “Monte Villa
Farms” located in Bothell, Washington.


RECITALS


WHEREAS, Tenant is desirous of leasing additional square footage, and Landlord
is desirous of leasing both additional square footage and substitute square
footage to Tenant on the terms and conditions set forth herein.


NOW, THEREFORE, in consideration of the above recitals and other good and
valuable consideration, the receipt and sufficiency of which is acknowledged by
each of the parties hereto, Landlord and Tenant agree to amend the Lease as
follows:


1.  
The fifth Whereas paragraph shall be amended to read as follows:

“WHEREAS, Tenant has leased approximately 4,366 rentable square feet of office
space described and outlined on Exhibit C attached hereto (the "Office
Premises") and approximately 5,798 rentable square feet of the first floor of
the Production Building as shown on Exhibit C.1 attached hereto ("Clean Room
Premises"). Tenant is desirous of moving to a mostly different and larger Office
Premises for a total of 7,169 rentable square feet in the Administration
Building described and outlined on Exhibit C.2 attached hereto ("Office
Expansion Premises") and adding 7,561 rentable square feet in the Production
Building described and outlined on Exhibit C.3 attached hereto (“Production
Expansion Premises”), and Landlord is desirous of leasing the Clean Room
Premises, the Office Expansion Premises and the Production Expansion Premises to
Tenant on the terms and conditions set forth herein.  The Clean Room Premises,
the Office Expansion Premises and the Production Expansion Premises shall be
collectively known as the “Demised Premises”.  The rentable square footage of
the Clean Room Premises will be adjusted per BOMA based on the changes to the
first floor of the Production Building made by this Amendment. The revised total
rentable square footage of leased space shall be approximately 20,761 square
feet, or as otherwise measured according to BOMA standard.


2.  
Paragraph 1.2, line 4, delete “C.3” and replace with “C.4”.



Paragraph 1.2, line 5, delete “approximately 4,366” through “(Exhibit C.1)” and
insert “comprised of the spaces listed below:” Add to the end of the paragraph:
Approximately:
 
6,031 RSF in the Clean Room Premises (Exhibit C.1)
7,169 RSF in the Office Expansion Premises (Exhibit C.2)
7,561 RSF in the Production Expansion Premises (Exhibit C.4)


3.  
Paragraph 2.6 (a) line 3, delete “20,462” and insert “20,761”.



4.  
Paragraph 2.6(a) line 5, delete “7.23%” and insert “7.34%”.



5.  
Exhibit B.2 shall be replaced by Exhibit B.3.

 
Other than set forth above, all terms and conditions of the lease remain in full
force and effect. The parties hereby reaffirm and confirm such terms and
conditions.  This agreement may be executed in several counterparts, each of
which shall be an original, but all of which shall constitute one and the same
instrument.  Facsimile copies will be considered originals.
 

  TENANT
 
BIOLIFE SOLUTIONS, INC.
a Delaware corporation
    LANDLORD
 
MONTE VILLA FARMS LLC,
A Washington limited liability company
              By:
/S/ Daphne Taylor
  By:
/S/ Robert E. Hibbs
   
Name: Daphne Taylor
Its: Chief Financial Officer
   
Name: Robert E. Hibbs
Its Manager
 

 
 
 
1

--------------------------------------------------------------------------------

 
 
 
EXHIBIT B.2


BASIC ANNUAL RENT




Effective with this Amendment, the initial Basic Annual Rent shall be $20.27 per
rentable square foot per year plus, on a monthly basis, for the two year period
commencing January 1, 2013, an amount necessary to amortize the Tenant
Improvement funds, with interest computed thereon at the rate of eighteen
percent (18%) per annum, advanced to the Tenant as provided for in Exhibit D.2.
Basic Annual Rent shall be increased by two and a half percent (2.5%) per annum.


From the Commencement Date thru the end of 2012, Landlord shall relieve Tenant
of the net increase in Basic Annual Rent resulting from this Second
Amendment.  The monthly Basic Annual Rent due under the First Amendment to Lease
is $23,758.19 for July 2012 and $24,056.53 for August thru December 2012.  As a
concession, those will be the same amounts due under this Second Amendment.


In the event that Tenant Improvements are not completed by July 15, 2012, due
solely to the actions or inactions of Landlord, Tenant will be relieved of the
net increase in Basic Annual Rent for an equal amount of time beyond 2012.


Landlord has the right to create up to 50,000 sq ft of additional space on the
Property (the “Additional Space”). The creation of the Additional Space will
reduce the Operating Expenses for the Premises (the “Additional Space Expense
Reduction”). Tenant agrees that should Landlord create the Additional Space then
the Rent shall be increased (effective as of the date of the inclusion of the
Additional Space) by the amount of any Additional Space Expense Reduction.  Such
a reduction shall be computed (within six months of the inclusion of Additional
Space) by subtracting (i) the Tenant’s Proportionate Share of the Operating
Expenses and Taxes computed after the inclusion of the Additional Space in the
square footage calculations from (ii) Tenant’s Proportionate Share of the
Operating Expenses and Taxes computed before the inclusion of the Additional
Space in the square footage calculations.  Landlord shall provide Tenant with
such computations for Tenant’s review.
 

 
 
2

--------------------------------------------------------------------------------

 


EXHIBIT C.3
PRODUCTION EXPANSION PREMISES


[blfs_ex1037001.jpg]




3

--------------------------------------------------------------------------------